Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-4 are objected to because they lack transitional phrases (i.e. “comprising”, “consisting essentially of”, “consisting of”; see MPEP 2111.03). 
Claims 2-3 are objected to because they use reference characters without parentheses.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited. Claims 2-4 depended upon claim 1 are also rejected for said dependencies.
Regarding claim 1, it is unclear if the claim is directed to a method or device; therefore, the meets and bounds of the claim cannot be determined. Claims 2-4 depended upon claim 1 are also rejected for said dependencies. For prosecution, the claim will be interpreted to be directed to a device capable of holding replaceable membranes.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The claimed does not disclose any actions or steps. Claims 2-4 depended upon claim 1 are also rejected for said dependencies.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is unclear how the “device holder system” and “membrane” interact. Claims 2-4 depended upon claim 1 are also rejected for said dependencies.
Claim 2 recites “the structural components”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, reference characters “CV4.1”, “CV4.2”, and “CV4.3” are undefined and unclear. Applicant is recommended to remove these reference characters from the claim.
Claim 3 recites “the tissue sample”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, reference characters “CV4.1” and “CV4.2” are undefined and unclear. Applicant is recommended to remove these reference characters from the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 4 refers to the claimed method in step 1, but does not disclose any steps or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baysal et al (US20140065656A1 published 03/06/2014; hereinafter Baysal) .
Regarding claim 1
Regarding claim 2, Baysal teaches the method in claim 1 where the structural components of the device holder have a top (prop 200 - Fig. 4a) and bottom (first positioning member 104 – Fig. 4a) unit, CV4.1 and CV 4.2 with a snap on component (the tab 148 – Figs. 2 and 4a) that secures the membranes to them (first and second sheet members 120, 132 are secured to the prop 200 and first positioning member 104 – Fig. 4a), (CV 4.3).
Regarding claim 3, Baysal teaches the method in claim 1 of placing the tissue sample for radiographic imaging occurs by placing the sample on the surface of the membrane (substantially fixing and retaining the tissue specimen within a positioning apparatus – paragraph 15) on CV 4.1, allowing the sample to be "sandwiched" between each membrane of the holder, then closing and latching the holder (a specimen 300 is held between first and second sheet members 120, 132 and secured by a tab 148 – Fig. 4f) (Baysal teaches that the sample is placed and secure with by the operator – paragraph 4, 64, and 66).
Regarding claim 4, Baysal teaches the method (see 112b rejection above) in claim 1 where the device may be disinfected (Baysal teaches a device comprising ABS plastic, and it is well known in the art that ABS plastic can be cleaned – paragraph 51) and the membranes changed for reuse (Baysal teaches that the prop can be separated from the sheet members – paragraph 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US8149506B2 – teaches a cassette for holding a sample for imaging
US20160367992A1 – teaches a pair of positioning member for holding specimens for radiological imaging
US20080219885A1 – teaches a container with top and bottom halves holding a removable sample carrier 
US5698774A – teaches a top and bottom layer holding a fibrous sheet  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797